NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTOPHER LAWRENCE JEBURK,                    No. 20-55299

                Petitioner-Appellant,           D.C. No. 2:19-cv-09321-ODW-
                                                DFM
 v.

LOUIS MILUSNIC,                                 MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Otis D. Wright II, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Federal prisoner Christopher Lawrence Jeburk appeals pro se from the

district court’s judgment dismissing his 28 U.S.C. § 2241 habeas corpus petition.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, see Thomas v.

Brewer, 923 F.2d 1361, 1364 (9th Cir. 1991), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his § 2241 petition, Jeburk asked the district court to expunge a

disciplinary infraction from his prison record. Jeburk claimed that the disciplinary

proceeding violated his due process rights, and that the infraction was used as a

ground to transfer him to a higher security prison. Jeburk previously raised similar

arguments in a § 2241 habeas petition and in a motion for a preliminary injunction,

which the district court dismissed.

      Here, the district court properly concluded that Jeburk’s instant § 2241

petition did not demonstrate that a due process violation occurred or that Jeburk

was entitled to relief. See Wolff v. McDonnell, 418 U.S. 539, 563-68, 570-71

(1974); see also Liteky v. United States, 510 U.S. 540, 555 (1994) (unfavorable or

adverse rulings alone are insufficient to show bias unless they reflect such extreme

favoritism or antagonism that the exercise of fair judgment is precluded).

      AFFIRMED.




                                         2                                    20-55299